By the Court:
The question made by counsel as to whether, upon the facts appearing, the debt from the defendants to the plaintiffs “ was created by fraud ” need not be considered. Whether originating in fraud or not, it is clear that it rusulted from .transactions of a fiduciary character. The thirty-third section of the Bankrupt Act provides that no *549debt created by the fraud or embezzlement of the bankrupt, or by his defalcation as a public officer, or while acting in any fiduciary character, shall be discharged under its provisions.
Judgment reversed and cause remanded, with directions to render judgment for the plaintiffs according to the stipulation.